Action to recover for personal injuries suffered by reason of the plaintiff’s being struck by the outward swing of the rectory door of the defendant church while she was ascending the steps leading thereto. Judgment dismissing the complaint at the close of the plaintiff’s case, so far as the defendant church is concerned, reversed on the law and a new trial granted, costs to the appellant to abide the event. Judgment of dismissal, so far as it relates to defendant Rev. John H. Fitzgerald, unanimously affirmed, without costs. The fact that the plaintiff is a communicant of the defendant church does not preclude her from maintaining this action. Whether or not the form of construction of which complaint is made was defective and its maintenance negligent was a question of fact for the jury. Lazansky, P. J., Young, Hagarty, Carswell and Taylor, JJ., concur.